EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald R. Studebaker (Reg. No. 32,815) on 7/16/2021.

The application has been amended as follows: 
In claim 1, line 13, replaced “conveyor;” with --conveyor,--;
In claim 1, line 15, replaced “marks;” with --marks,--;
In claim 5, line 3, “a second imager which is the auxiliary device” was changed to --the auxiliary device is a second imager--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest in combination with all other claim limitations, a movable-region-inside-mark arranged in a movable region of the movable conveyor and a movable-region-outside-mark arranged outside the movable region of the movable conveyor; an auxiliary device to assist an imaging, wherein the movable-region-outside-mark is arranged on a horizontal reference plane extending along an upper face of the substrate arranged at the work position, the movable-region-inside-mark is arranged at a position which is lower than the horizontal reference plane and at which the movable conveyor is not in contact with the movable-region-inside-mark, and the auxiliary device absorbs a height difference between the movable-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729